Case 2:19-cv-10109-PSG-AGR Document 26 Filed 05/08/20 Page 1 of 6 Page ID #:104



    1
    2
                                                             JS-6
    3
    4

    5
    6
    7
                                                            May 8, 2020
    8                                                            VPC

    9
   10

   11
   12
   13
   14
                                 UNITED STATES DISTRICT COURT

   15
                            CENTRAL DISTRICT OF CALIFORNIA

   16
                                         WESTERN DIVISION

   17
        BOSE CORPORATION, a Delaware                    Case No: 2:19-cv-10109-PSG-AGR
   18   Corporation,                                     xxxxxxxxxxxx
                                                         [PROPOSED] PERMANENT
   19                                                    INJUNCTION AND DISMISSAL
                    Plaintiff,                           WITH PREJUDICE AGAINST
   20                                                    DEFENDANTS AMTONE
                                                         TECHNOLOGY, INC., YUSONG
   21               v.                                   MA, AND MICHELLE NING BAO
   22
        AMTONE TECHNOLOGY, INC., a                         Honorable Philip S. Gutierrez
   23   California Corporation; YUSONG MA,
        an Individual; MICHELLE NING BAO,
   24
        an Individual; and DOES 1-10, Inclusive,
   25
                    Defendants.
   26
   27
   28

                                                     -1-
                                 [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
Case 2:19-cv-10109-PSG-AGR Document 26 Filed 05/08/20 Page 2 of 6 Page ID #:105



    1         The Court, pursuant to the Stipulation for Entry of Permanent Injunction and
    2   Dismissal with Prejudice (“Stipulation”), by and between Plaintiff BOSE
    3   CORPORATION (“BOSE”) and Defendants AMTONE TECHNOLOGY, INC.
    4   (“AMTONE”), YUSONG MA (“MA”), and MICHELLE NING BAO (“BAO”)
    5   (collectively “Defendants”), filed concurrently herewith, hereby ORDERS,
    6   ADJUDICATES and DECREES that a permanent injunction shall be and hereby is
    7   entered against Defendants in the above-referenced matter as follows:
    8         1.        PERMANENT INJUNCTION. Defendants, including any and all
    9   agents, servants, employees, partners, assignees, and any others over which they
   10   may exercise control, are hereby restrained and enjoined, pursuant to 15 U.S.C. §
   11   1116(a), from engaging in, directly or indirectly, or authorizing or assisting any
   12   third party to engage in, any of the following activities in the United States and
   13   throughout the world:
   14                   A.    copying, manufacturing, importing, exporting, marketing, sale,
   15   offering for sale, distributing or dealing in any product or service that uses, or
   16   otherwise making any use of, any BOSE’s Intellectual Properties, and/or any
   17   intellectual property that is confusingly or substantially similar to, or that constitutes
   18   a colorable imitation of, any of Plaintiff BOSE’s marks, whether such use is as, on,
   19   in or in connection with any trademark, service mark, trade name, logo, design,
   20   patent, Internet use, website, domain name, metatags, advertising, promotions,
   21   solicitations, commercial exploitation, television, web-based or any other program,
   22   or any product or service, or otherwise, including but not limited to the following
   23   marks (Plaintiff BOSE’s trademarks, trade names, service marks, patents and other
   24   intellectual property are collectively referred to herein as “BOSE’s Intellectual
   25   Properties”):
   26                        i.      BOSE®: Registration date October 19, 2010 (Reg. No.
   27   3,863,254), for batteries, communication headsets for use with communication
   28   radios, intercom systems, or other communications networks transceivers;
                                                      -2-
                                  [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
Case 2:19-cv-10109-PSG-AGR Document 26 Filed 05/08/20 Page 3 of 6 Page ID #:106



    1   headphones; headsets for cellular or mobile phones, microphone;
    2                       ii.      BOSE®: Registration date August 20, 1974 (Reg. No.
    3   991,271), for loudspeaker systems;
    4                      iii.      BOSE®: Registration date May 30, 1967 (Reg. No.
    5   829,402) [Design Mark] acoustical transducer systems;
    6                      iv.       Better Sound Through Research®: Registration date of
    7   April 27, 1993 (Reg. No. 1,767,324), for loudspeaker systems and music systems;
    8                       v.       SoundTouch®: Registration date December 16, 2014
    9   (Reg. No. 4,656,755) for loud speaker systems, radios;
   10                      vi.       BOSE®: Registration date of December 8, 1992 (Reg. No.
   11   1,738,278), for printed matter, namely catalogs, newsletters, and brochures;
   12                     vii.       BOSE®: Registration date of September 25, 1984 (Reg.
   13   No. 1,297,699 [Design Mark]), for clothing;
   14                     viii.      BOSE®: Registration date of October 19, 2010 (Reg. No.
   15   3,863,254), for batteries, intercom systems, headphones, headsets for mobile
   16   phones, and microphones;
   17                      ix.       BOSE®: Registration date of March 13, 2018 (Reg. No.
   18   5,423,514), for remote controls, mounts and mounting brackets, stands for speakers,
   19   and headphone accessories;
   20                       x.       SoundLink®: Registration date November 24, 2009 (Reg.
   21   No. 3,716,864), for loudspeaker systems and USB (Universal Serial Bus) hardware;
   22   and
   23                      xi.       WAVE®: Registration date July 1, 2008 (Reg. No.
   24   3,457,854), for music systems, compact disc players and digital music players.
   25                B.       performing or allowing others employed by or representing
   26   Defendants, or under their control, to perform any act or thing which is likely to
   27   injure Plaintiff BOSE, any BOSE’s Intellectual Properties, and/or Plaintiff BOSE’s
   28   business reputation or goodwill, including making disparaging, negative, or critical

                                                      -3-
                                  [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
Case 2:19-cv-10109-PSG-AGR Document 26 Filed 05/08/20 Page 4 of 6 Page ID #:107



    1   comments regarding Plaintiff BOSE or its products;
    2                C.    advertising or displaying images and/or photographs of non-
    3   genuine products using BOSE’s Intellectual Properties;
    4                D.    advertising or displaying images and/or photographs of non-
    5   genuine BOSE-related products using any BOSE® or WAVE®-related marks, or
    6   BOSE’s Intellectual Properties;
    7                E.    using BOSE’s Intellectual Properties, including but not limited
    8   to the BOSE® or WAVE®-related marks in advertising to suggest that non-genuine
    9   products being advertised are sponsored by, endorsed by, or are otherwise affiliated
   10   with Plaintiff BOSE and/or advertising non-genuine or unauthorized products using
   11   descriptions that imply that the products are genuine BOSE®-related products;
   12                F.    engaging in any acts of federal and/or state trademark
   13   infringement, false designation of origin, dilution, unfair business practices under
   14   California law, unfair competition, or other act which would tend damage or injure
   15   Plaintiff BOSE or infringe upon BOSE’s Intellectual Properties; and/or
   16                G.    using, operating, controlling, or owning any Internet domain
   17   name, or possessing, operating, or owning a website(s) that includes any Plaintiff
   18   BOSE’s marks, including but not limited to the Bose®, SoundSport®,
   19   QuietComfort®, and WAVE®-related word and design marks.
   20                H.    Defendants are ordered to deliver to Plaintiff BOSE
   21   immediately for destruction all alleged infringing products bearing BOSE’s
   22   Intellectual Properties to the extent that any of these items are in Defendants’
   23   possession, custody or control.
   24                I.    This Permanent Injunction shall be deemed to have been served
   25   upon Defendants at the time of its execution by the Court.
   26                J.    The Court finds there is no just reason for delay in entering this
   27   Permanent Injunction against Defendants, and, pursuant to Federal Rule of Civil
   28   Procedure 54(a), the Court directs immediate entry of this Permanent Injunction
                                                   -4-
                               [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
Case 2:19-cv-10109-PSG-AGR Document 26 Filed 05/08/20 Page 5 of 6 Page ID #:108



    1   against Defendants.
    2         2.     NO APPEALS AND CONTINUING JURISDICTION. No appeals
    3   shall be taken from this Permanent Injunction against Defendants, and Plaintiff
    4   BOSE and Defendants waive all rights to appeal. This Court expressly retains
    5   jurisdiction over this matter to enforce any violation of the terms of this Permanent
    6   Injunction by Defendants, as well as any violations of the terms of the separate
    7   underlying Confidential Settlement Agreement and supporting documents thereto
    8   between the Parties.
    9         3.     NO FEES AND COSTS. Each party shall bear their own attorneys’
   10   fees and costs incurred in this matter.
   11         4.     DISMISSAL.         Upon entry of this Permanent Injunction against
   12   Defendants, the case shall be dismissed with prejudice as to all Defendants.
   13         IT IS SO ORDERED, ADJUDICATED and DECREED this ______ day of
   14    May 8
        _____________, 2020.
   15
   16                                                     ______________________________
                                                          HON. PHILIP S. GUTIERREZ
   17                                                     United States District Judge
   18                                                     Central District of California

   19
   20
   21
   22

   23
   24
   25
   26
   27
   28

                                                    -5-
                                [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL
Case 2:19-cv-10109-PSG-AGR Document 26 Filed 05/08/20 Page 6 of 6 Page ID #:109



   1                                PROOF OF SERVICE
   2        I am a resident of the State of California, over the age of eighteen years, and
     not a party to the within action. My business address is Johnson & Pham, LLP, 6355
   3 Topanga Canyon Blvd., Suite 326, Woodland Hills, CA 91367. On May 8, 2020, I
     served the within document(s):
   4
   5        [PROPOSED] PERMANENT INJUNCTION AND DISMISSAL WITH
             PREJUDCIE AGAINST DEFENDANTS AMTONE TECHNOLOGY,
   6                   INC.YUSONG MA, AND MICHELLE NING BAO

   7              FACSIMILE - by transmitting via facsimile the document(s) listed
                   above to the fax number(s) set forth on the attached
   8               Telecommunications Cover Page(s) on this date before 5:00 p.m.
   9              MAIL - by placing the document(s) listed above in a sealed envelope
                   with postage thereon fully prepaid, in the United States mail at Los
  10               Angeles, California addressed as set forth below.
  11              PERSONAL SERVICE - by personally delivering the document(s)
                   listed above to the person(s) at the address(es) set forth below.
  12              OVERNIGHT COURIER - by placing the document(s) listed above
  13               in a sealed envelope with shipping prepaid, and depositing in a
                   collection box for next day delivery to the person(s) at the address(es)
  14               set forth below via UNITED PARCEL SERVICE.
  15              ELECTRONIC DELIVERY - by causing such document(s) to be
                   transmitted by electronic mail transmission to the appropriate
  16               electronic mail address(es) set forth below.
  17 Bin Li, Esq.
     Law Offices of Bin Li & Associates
  18 730 N. Diamond Bar Blvd.
     Diamond Bar, CA 91765
  19 email: bli@libinlaw.com
  20         I am readily familiar with the firm's practice of collection and processing
     correspondence for mailing. Under that practice it would be deposited with the U.S.
  21 Postal Service on that same day with postage thereon fully prepaid in the ordinary
     course of business. I am aware that on motion of the party served, service is presumed
  22 invalid if postal cancellation date or postage meter date is more than one day after date
     of deposit for mailing in affidavit.
  23
             I declare that I am employed in the office of a member of the bar of this court
  24 at whose direction the service was made. Executed on May 8, 2020, at Woodland
  25 Hills, California.
  26                                            /s/ Catherine Brannan
                                              CATHERINE BRANNAN
  27
  28


                                         PROOF OF SERVICE
